DETAILED ACTION
The communication dated 11/18/2020 has been entered and fully considered.
Claims 1-5, and 7-14 have been amended. Claims 1-15 are pending with claim 15 being withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because of the following informalities:  “the functional uni” needs to read “the functional unit”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE in view of ehowathomechannel (“Which Direction to Turn on Plumbing Valves?: Plumbing Help”, https://www.youtube.com/watch?v=64syRSsO7Pk ), hereinafter eHow.
Regarding claim 1, MURPHREE teaches: An apparatus for additively manufacturing of three-dimensional objects by successive layerwise selective irradiation and consolidation of layers of build material with an energy source (MURPHREE teaches additive manufacturing comprises selective laser sintering or selective laser melting [0010] and the structure can comprise of several layers [0026]), the apparatus comprising: a filter unit adapted to filter residues from at least one stream of process gas (MURPHREE teaches filter mechanisms that recirculated gas recirculates through continuously and uninterruptedly separating the gas-borne material from the recirculating gas [0023]); and at least one positioning device adapted to at least partly automatically transfer at least a part of the filter unit between a disconnected state in which the filter unit is connected to the stream of process gas (MURPHREE teaches a sensor may send a signal to one or more controllers operatively coupled to the filtering mechanism. [0277]. MURPHREE teaches the controller may adjust one or more physical properties of the filtering mechanism based on the sensor signal and the control may be manual and/or automatic [0277]) by moving a connection device of the filter unit towards at least one corresponding connection device of a functional unit and/or moving at least one corresponding connection device of a function unit towards the filter unit, thus facilitation fluid connection between the filter unit and the functional unit (MURPHREE teaches the filtering mechanism may be operatively coupled to a processing chamber (1720) and/or to an ancillary chamber (1765) through one or more gas conveying channels (1725, 1730) and/or through one or more valves (1735, 1740, 1745, 1750, 1770, 1772, 1774, 1776 and/or 1735]. The valves may be controlled and the control may be manual and/or automatic [0272]. MURPHREE teaches the valve may facilitate engagement and/or dis-engagement of one or more segments of the 3D printer [0272]. One or more sensors (1755, 1760) may sense a condition and/or physical property within the one 
If Applicant does not find that MURPHREE teaches the valves moves towards or away from filtering mechanisms, in the same field of endeavor, valves, eHow teaches a valve with a handle that can be moved to turn on or off the fluid [0:38-0:42]. MURPHREE teaches valves, but is silent as to the specifics of the valves. One of ordinary skill in the art would look to the conventional art of valves and choose a valve that has a handle that would inherently turn towards the filtering unit. 
Regarding claim 11, MURPHREE teaches: wherein the valve element connecting the apparatus with the filter unit is at least partly automated by a control unit and/or adapted to open upon contact with the corresponding connection device of the functional unit (MURPHREE teaches the valves may be controlled and the control may be manual and/or automatic [0272]. MURPHREE teaches the valves may be controlled based on a signal from one or more sensors and/or controller [0291].).
Claims 2-6, 8, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, as applied to claim 1 above, and further in view of STROHM et al. (U.S. PGPUB 2003/0141239), hereinafter STROHM, and Schindler et al. (U.S. PGPUB 2015/0239085), hereinafter SCHINDLER.
Regarding claim 2, MURPHREE teaches the filter unit being removable, however, MURPHREE is silent as to the positioning device comprising a lifting unit. In the same field of endeavor, filters, STROHM teaches moving a filter module (1) by a lifting unit [0060]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE, by having a lifting apparatus, as suggested by STROHM, in order to more easily handle filter elements and replacement of the filter module or modules is easily possible [0010].
In the alternative, in the same field of endeavor, lifting apparatus, SCHINDLER teaches a lifting apparatus having a lifting part that is movable in a linear manner between a working position and a rest position [0001]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE, by 
Regarding claim 3, MURPHREE and STROHM are silent as to the lifting unit comprising at least one drive means. In the same field of endeavor, lifting apparatus, SCHINDLER teaches a lifting part (11) and one drive device (18) for moving the lifting part (11) in the lifting direction [0006; 0035]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE and STROHM, by having a drive means, as suggested by SCHINDLER, in order to position the part precisely as defined by the positioning device [0007] and precisely maintain the position [0017].
Regarding claim 4, MURPHREE and STROHM are silent as to the drive means is built as or comprises at least one hydraulic and/or pneumatic lifting element and/or at least one spindle drive and/or at least one chain drive and/or at least one work drive. In the same field of endeavor, lifting apparatus, SCHINDLER teaches each drive device (18) comprises a drive (19) that, in accordance with the example, consists of a double-acting fluid cylinder (20) [0035]. SCHINDLER further teaches the drive device may either comprise a controllable drive or also a manually operable drive and the double-acting fluid cylinder is preferably a pneumatic cylinder [0017]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE and STROHM, by having a pneumatic cylinder, as suggested by SCHINDLER, in order to precisely maintain the position [0017].
Regarding claim 5, SCHINDLER further teaches: characterized in that the lifting unit comprises a toggle lever mechanism 
Regarding claim 6, MURPHREE and STROHM are silent as to the drive means connected with the toggle lever mechanism. In the same field of endeavor, drive means, SCHINDLER teaches the drive devices (18) that consists of a double-acting fluid cylinder, with the fluid cylinder preferably being a pneumatic cylinder [0017; 035]. SCHINDLER teaches each fluid cylinder (20) comprises two working chamber charged with pressured air, said chamber being fluidically separated from one another by the piston. The piston is connected to a piston rod (21), said piston rod projecting on one end from the cylinder housing. The free end of the piston rod is coupled with a toggle lever mechanism (22) and is in contact, for example with a toggle joint (31) of the toggle lever mechanism (22) [0035; 0017]. SCHINDLER further teaches it would also be possible to alternatively provide hydraulic cylinders. Alternatively to the cylinders described here, it would also be possible to use other controllable drive (19), for example, electric motors, linear motors  or the like, as the drive (19) for the drive device (18) [0037]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE and STROHM, by having a pneumatic cylinder, as suggested by SCHINDLER, in order to precisely maintain the position [0017].
Regarding claim 8
Regarding claim 10, MURPHREE and STROHM are silent as to the positioning device being self-locking. In the same field of endeavor, lifting apparatus, SCHINDLER teaches a clamping screw is used for locking the adjusted position in place [0045]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE and STROHM, by having the lifting apparatus have a locking screw, as suggested by SCHINDLER, in order to prevent any adjustment and lock the position of the part in place [0045].
Regarding claim 14, MURPHREE teaches the filter unit being removable, however, MURPHREE is silent as to the positioning device comprising a lifting unit. In the same field of endeavor, filters, STROHM teaches moving a filter module (1) by a lifting unit [0060]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE, by having a lifting apparatus, as suggested by STROHM, in order to more easily handle filter elements and replacement of the filter module or modules is easily possible [0010].
The lifting device in STROHM is silent as to a toggle lever mechanism. In the same field of endeavor, lifting apparatus, SCHINDLER teaches a lifting apparatus having a lifting part that is movable in a linear manner between a working position and a rest position [0001]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE and STROHM, by having a lifting apparatus, as suggested by SCHINDLER, in order to position the filter unit precisely as defined by the positioning device [0007]. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, STROHM et al. (U.S. PGPUB 2003/0141239), hereinafter STROHM, and Schindler et al. (U.S. PGPUB 2015/0239085), hereinafter SCHINDLER, as applied to claim 2 above, and further in view of Canossi (U.S. 7,364,422), hereinafter CANOSSI.
Regarding claim 7, MURPHREE, STROHM and SCHINDLER do not explicitly teaches the drive means is connected to the toggle lever mechanism at the joint between lever arms. In the same field of endeavor, driving device, CANOSSI shows the drive unit (8) is connected to the toggle (7) is connected to the toggle (10) at a joint that is between rocker arms (12) [Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE, STROHM and SCHINDLER by having the drive means connected to the toggle at a joint between arms, as suggested by CANOSSI, in order for a drive device with relatively quiet operation [Col. 1, lines 45-50].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, STROHM et al. (U.S. PGPUB 2003/0141239), hereinafter STROHM, and Schindler et al. (U.S. PGPUB 2015/0239085), hereinafter SCHINDLER, as applied to claim 8 above, and further in view of Davis et al. (U.S. 3,324,886), hereinafter DAVIS.
Regarding claim 9, MURPHREE, STROHM and SCHINDLER are silent as to the holding element connected to a plurality of lever arms. In the same field of endeavor, lifting filters, DAVIS teaches a pair of lever arms (88, 90) extend through slots of wall (96) of the fork lift holding the sanitation apparatus [Figs. 2-3; Col. 4, lines 35-52]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE, STROHM and SCHINDLER, by having the holding element .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, as applied to claim 1 above, and further in view of CL Schutzrechtsverwaltungs (DE 202012013036, provided in IDS of 9/19/2018), hereinafter CL.
Regarding claim 12, MURPHREE teaches connecting channels, but does not explicitly teach the positioning device moves a tube. In the same field of endeavor, CL teaches: wherein the positioning device is adapted to move the at least one connection device comprises a tube (CL teaches a filter device (1) used for connection to a laser sintering or laser melting system and the filter device has a filter unit (4) connected to a blower unit (2) by means of a pipe (3), an input connection (5) of the filter unit (4) being connected to a gas outlet of the laser sintering or laser melting system [pg. 3, lines 80-88; Figs. 1-2]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE by having a tube connection with the filter mechanism, in order for the filter to be cleaned easily and safely and a laser sintering or laser melting system equipped with the filter device can be operated continuously without long interruptions [pg. 1, lines 30-33].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURPHREE et al. (U.S. PGPUB 2018/0126650), hereinafter MURPHREE, as applied to claim 1 above, and further in view of Meixlsperger et al. (DE 102016203513, provided in the IDS of 9/19/2018), hereinafter MEIXLSPERGER.
Regarding claim 13, MURPHREE teaches: wherein the filter unit is moveable (MURPHREE teaches the canisters (1705, 1710) of the filtering mechanism may be removed, replaced and/or exchanged and removing, replacing and/or exchanging may be done manually and/or automatically [0273]). 
In the alternative, in the same field of endeavor, movable filters, MEIXLSPERGER teaches a detector is used to detect changes in the filter and once it reaches a predetermined threshold, the filter material section is moved automatically [pg. 5 lines 178-188]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MURPHREE by having an automatically removable filter, as suggested by MEIXLSPERGER, in order for the filter resistance of a filter for filtering the process gas that is transported away is kept constant [pg. 1] and a device that ensures constant process conditions over a desired period of time [pg. 2]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748                

                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748